TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00564-CV



                  OTE Group, Inc. and Organic Style Lab, Inc., Appellants

                                                v.

                                RJB Operating, LLC, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
     NO. D-1-GN-07-001447, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellants OTE Group, Inc. and Organic Style Lab, Inc. have filed a Motion to

Dismiss in which they assert that they have settled their dispute with appellee RJB Operating, LLC

and wish to have this appeal dismissed. We grant their motion and dismiss this appeal.




                                             G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Dismissed on Appellants’ Motion

Filed: January 9, 2008